DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the supplemental amendment filed 01 November 2022, in which claims 1, 2, and 4 were amended.

Drawings
The replacement drawing received 01 November 2022 is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1, it is unclear what is intended with the phrase “in the cross section on an axially orthogonal direction side of the inflator” (line 22).  On page 7 of Applicant’s Remarks, Applicant points to page 5, lines 14-20 of the originally filed specification, which does not provide further explanation beyond mentioning the axially orthogonal direction side of the inflator.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totani et al. (US 2004/0256843).  Totani et al. discloses a head protecting airbag device (#M4; figures 24-28; other embodiments may also apply) comprising:
(claim 1) an airbag (#34) that is configured to cover a window (#W1, W2) of a vehicle when being unfolded and inflated (figure 24), and that is folded and stored on an upper edge side of the window on an interior vehicle side (figure 24);
an inflator (#41) that has a substantially cylindrical outer shape of which an axial direction is disposed substantially along a front-rear direction and that supplies inflation gas to the airbag (#34; figures 24, 27, 28; paragraph 0080);
an attachment bracket (#42) that attaches the inflator (#41) to a body side (including inner panel #2 of vehicle body #1) on the upper edge side of the window (#W1, W2; figures 24, 27, 28; paragraph 0083, 0130, 0131);
wherein the attachment bracket (#42) is made of sheet metal (mounting brackets #39 are made of sheet metal, and the cross-section material is the same for the mounting brackets #39, 42; figures 27, 28; paragraph 0081);
the attachment bracket (#42) includes:
a holding portion (arc-shaped portion of #42 surrounding inflator #41) that is formed by being curved in a substantially arc-shaped cross section so as to substantially follow along an outer peripheral surface of the inflator (#41), is disposed so as to partially cover the outer peripheral surface of the inflator, and is configured to be capable of holding the inflator using a clamp (arc-shaped portion of #42 cramps inflator #41; paragraph 0083) disposed so as to surround an entire circumference in a circumferential direction on an outer peripheral side of the inflator (figures 27, 28);
an attachment piece portion (lower plate-shaped extension of #42) that is formed so as to extend from an end edge of the holding portion (arc-shaped portion of #42) on an exterior vehicle side and that is attached to the body side (#1, 2) using a bolt (#43; figures 27, 28; paragraphs 0083, 0130);
the holding portion (arc-shaped portion of #42) is disposed so as to cover and support a lower surface side of the inflator (#41) “in the cross section on an axially orthogonal direction side of the inflator” in a state where the airbag device (#M4) is mounted in the vehicle (figures 27, 28);
(claim 2) wherein the attachment piece portion (lower plate-shaped extension of #42) is configured such that an assembling position for assembling the bolt (#43) is located below the lower surface side of the inflator (#41) in the state where the airbag device (#M4) is mounted in the vehicle (figures 24, 27, 28);
(claim 4) wherein in the airbag (#34), an inflow port portion (#36) connected to the inflator (#41) for allowing the inflation gas to flow into the airbag is formed so as to protrude from an upper edge side in an intermediate portion in the front-rear direction (paragraphs 0080, 0083; figure 24).

Allowable Subject Matter
Claims 3 and 5 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive.
In regards to page 7 and claim 1, as best understood, Totani et al. (US 2004/0256843) discloses the holding portion (arc-shaped portion of #42) is disposed so as to cover and support a lower surface side of the inflator (#41) “in the cross section on an axially orthogonal direction side of the inflator” in a state where the airbag device (#M4) is mounted in the vehicle (figures 27, 28). Upon clarification of the phrase “in the cross section on an axially orthogonal direction side of the inflator”, a further comparison to the prior art will be made.
In regards to page 7 and claim 1, Totani et al. (US 2004/0256843) discloses a holding portion (arc-shaped portion of #42 surrounding inflator #41) that is formed by being curved in a substantially arc-shaped cross section so as to substantially follow along an outer peripheral surface of the inflator (#41), is disposed so as to partially cover the outer peripheral surface of the inflator (figures 27, 28).  While the attachment bracket (#42) may encircle more of the inflator than Applicant’s claimed invention, the holding portion (arc-shaped portion of #42 surrounding inflator #41) has a substantially arc-shaped cross section so as to substantially follow along an outer peripheral surface of the inflator (#41; figures 27, 28), since an arc may be any portion up to the entirety of the circumference of a circle, with the phrase “substantially arc-shaped” being even more broadly encompassing.  In addition, the phrase “partially cover” may include any portion up to the entirety of a component that is covered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614